DeBRULER, Justice,
dissenting.
The elements of the crime of conspiracy are: (1) an agreement to commit a felony; (2) with intent to commit the felony; and (3) an overt act in furtherance of the agreement. Ridgeway v. State (1981), Ind.App., 422 N.E.2d 410. On the basis that it made agreeexistence of appellant’s intent to kill more probable, the State, over a relevancy objection, was permitted to introduce the fact that appellant, eight years before, had made statements about his occupation as a contract killer. In Hawkins v. State (1916), 185 Ind. 147, 113 N.E. 232, this court reversed a conviction for conspiracy to commit larceny because the trial 113 permitted the State to prove other transactions of similar character, i.e., conspiracies with persons other than the named conspirators to transacother larcenies. Justice Erwin wrote for the Court:
“If the testimony offered conspirof similar acts of the conspirators charged in this indictment a different question would be presented, but the gravamen of this charge is the unlawful agreement of the parties charged, and it is not competent to show in support of this conspiracy that appellant entered into unlawful agreements with others than the one named in the indictment, or committed other larcenies upon other occasions.”
The crime of conspiracy belongs to that class which cannot be proved by acts of a similar character with others. Furthermore, the conspiracy charged here is not part of a conspiracy existing eight years in Furtherpast, when appellant threatened a lone woman in her car, and such past events cannot be deemed admissible on that basis. Webster v. State (1934), 206 Ind. 431, 190 N.E. 52. I would reverse and remand for a new trial at which appellant’s 431, statements are excluded.
SHEPARD, C.J., concurs.